Case: 21-60403     Document: 00516166493         Page: 1     Date Filed: 01/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      January 13, 2022
                                  No. 21-60403
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cortez Kyles,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:18-CR-230-3


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Cortez Kyles appeals the 171-month sentence and restitution order
   imposed following his guilty plea conviction for Hobbs Act robbery and using
   a firearm during and in relation to the robbery. He argues that the district
   court erred when it enhanced his sentence on the basis that a financial


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60403      Document: 00516166493           Page: 2   Date Filed: 01/13/2022




                                     No. 21-60403


   institution was involved, denied him a reduction in his sentence for
   acceptance of responsibility, and imposed an unreasonable sentence at the
   top of the guidelines range. Kyles further contends that the restitution order
   for the victim’s injuries was excessive and that the district court did not make
   the requisite finding that his conduct was the proximate cause of her injuries.
          The Government moves to dismiss the appeal or, alternatively, for
   summary affirmance based on the appellate waiver in Kyles’s written plea
   agreement. Kyles’s argument that the appeal waiver does not bar his appeal
   because his sentence is contrary to the provisions of his plea agreement and
   because the district court made no finding that he was the proximate cause of
   the victim’s injuries is belied by the record.
          Because Kyles has not challenged the waiver’s validity and because it
   applies to Kyles’s sentencing challenge, see United States v. Bond, 414 F.3d
   542, 544 (5th Cir. 2005), the Government’s motion to dismiss the appeal is
   GRANTED. Its alternative motion for summary affirmance is DENIED.
          APPEAL DISMISSED.




                                           2